DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
According to the amendment filed on March 10, 2022, claim 16 was amended, and claim 2 was cancelled. Currently, claims 1 and 3-20 are pending in this application.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, JP 2010-008480 to Sasaki et al. (Sasaki), fails to disclose or suggest an electronic device comprising a housing having a metal portion that forms at least part of a sidewall.
As shown in Figs. 2a and 2b, Sasaki only discloses a housing comprising a glass portion 20 and having a sidewall L (joint). There is no metal portion that forms at least a part of the sidewall.
Re claim 11, Sasaki fails to disclose or suggest an electronic device comprising a metal sidewall located between the front and back surfaces.
As shown in Figs. 2a and 2b, Sasaki discloses a display 100 that wraps from a front surface (at left of joint L) of the electronic device to a back surface (at right of joint L) of the electronic device, and a sidewall L (joint) located between the front and back surfaces. However, Sasaki does not disclose that the sidewall L is a metal sidewall.
Re claim 16, Sasaki fails to disclose or suggest an electronic device comprising a housing having a metal member, wherein the metal member separates the first and second display regions.
As shown in Figs. 2a and 2b, Sasaki discloses a housing having a joint member L, wherein the joint member L separates the first display region on a front surface (on left side of Fig. 2a) and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 17, 2022